FILED
                           NOT FOR PUBLICATION                                APR 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WEST LINN CORPORATE PARK                         No. 05-36061
L.L.C.,
                                                 D.C. No. CV-01-01787-DCA
              Plaintiff - Appellee,

  v.                                             MEMORANDUM*

CITY OF WEST LINN; BORIS PIATSKI;
JOHN DOES 1-10,

              Defendants - Appellants.



WEST LINN CORPORATE PARK                         No. 05-36062
L.L.C.,
                                                 D.C. No. CV-01-01787-DCA
              Plaintiff - Appellant,

  v.

CITY OF WEST LINN; BORIS PIATSKI;
JOHN DOES 1-10,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                Donald C. Ashmanskas, Magistrate Judge, Presiding

                      Argued and Submitted March 21, 2011
                           San Francisco, California

Before: TALLMAN and CLIFTON, Circuit Judges, and KORMAN, Senior
District Judge.**

      This dispute arises from the development of a corporate office park in West

Linn, Oregon.1 Plaintiff West Linn Corporate Park, LLC (WLCP), the developer,

brought nine state and federal claims against the city of West Linn and several

related co-defendants (collectively, the City). The City raised five counterclaims.

Following a bench trial, the magistrate judge granted relief to WLCP on some of

its claims, but denied relief on others. The magistrate judge also denied all five of

the City’s counterclaims. Both parties appealed.

      We initially heard oral argument in May 2008 but then vacated submission

to certify three dispositive questions of state land-use law to the Oregon Supreme

Court. West Linn Corporate Park, LLC v. City of West Linn, 534 F.3d 1091 (9th

Cir. 2008) [9th Cir. Certif. Order]. The Oregon Supreme Court filed its answers to

our certified questions in September 2010. West Linn Corporate Park, LLC v. City


          **
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, Brooklyn, sitting by designation.
      1
        The parties are familiar with the facts, and we repeat them only as
necessary to explain our disposition.
                                          2
of West Linn, 240 P.3d 29 (Or. 2010). With these answers in hand, we heard a

second round of oral argument. We now affirm in part, reverse and remand in part,

and dismiss in part.

                                           I

                                           A

      The magistrate judge denied WLCP’s state and federal takings

claims2—brought under the Oregon Constitution and the Fifth Amendment,

respectively—relating to the off-site public improvements required by the City

(claims one and two). The magistrate judge found these claims were not ripe. We

affirm, but on alternative grounds. See Aetna Life Ins. Co. v. Bayona, 223 F.3d

1030, 1034 n.4 (9th Cir. 2009) (“[W]e may affirm the district court on any ground

supported by the record . . . .” (internal quotation omitted)).

      We affirm dismissal of the state takings claim (claim one) because the claim

is not cognizable under the Oregon Constitution. The Oregon Supreme Court so

held in its answer to our second certified question. West Linn, 240 P.3d at 49.

Thus, we need not address whether the claim is ripe.


      2
        WLCP refers to these claims as claims for “inverse condemnation.”
Inverse condemnation is simply a popular term for a takings claim in which the
government has taken property without formal condemnation proceedings. See
United States v. Clarke, 445 U.S. 253, 257 (1980); Suess Buildings v. City of
Beaverton, 656 P.2d 306, 309 n.3 (Or. 1982).
                                           3
      On the analogous federal takings claim (claim two), which we must answer

independently, we also affirm the denial of relief. The heart of this Fifth

Amendment claim was that the various off-site public improvements required by

the City were not “roughly proportional” to the impact of WLCP’s proposed office

park. The rough-proportionality test finds its genesis in two Supreme Court

decisions, Nollan v. California Coastal Commission, 483 U.S. 825 (1987), and

Dolan v. City of Tigard, 512 U.S. 374 (1994).

      Both Nollan and Dolan involved a plaintiff applying for development

permits and, in response, the city requiring the plaintiff to dedicate part of his or

her own real property for public use. Dolan, 512 U.S. at 379–80; Nolan, 483 U.S.

at 828. In each case, the Supreme Court held the city had effected a taking, thus

requiring just compensation under the Fifth Amendment, because the required

dedications were not proportional to the plaintiff’s proposed development. Dolan,

512 U.S. at 391–96; Nolan, 483 U.S. at 834, 838–39.

      Here, the conditions of development called for WLCP to construct several

off-site public improvements with its personal property (money, piping, sand and

gravel, etc.), but they did not require WLCP to dedicate any interest in its own real

property. The Supreme Court has not extended Nollan and Dolan beyond

situations in which the government requires a dedication of private real property.


                                           4
See Lingle v. Chevron USA, Inc., 844 U.S. 528, 547 (2005). We decline to do so

here. Accordingly, WLCP’s second claim does not allege a cognizable federal

Fifth Amendment taking.3 Like the state-law claim, we need not address whether

this claim is ripe.

                                         B

       The magistrate judge granted relief to WLCP on its state and federal takings

claims relating to the vacation of Greene Street (claims four and five). On these

two alternative claims, WLCP received $5,100 in damages, as well as $165,000 in

attorney’s fees under section 20.077(2) of the Oregon Revised Statutes and 42

U.S.C. § 1988.4




       3
         This is not to say that a plaintiff in a situation like WLCP’s could never
obtain relief under the Constitution. WLCP might have pled its second claim as a
regulatory taking under Penn Central Transportation Co. v. New York City, 438
U.S. 104 (1978). Instead, WLCP hitched its wagon to Nollan and Dolan,
vehemently denying that this case presents a regulatory taking. Further, even
where there is no Fifth Amendment taking, a plaintiff may have a due process
claim against a city’s arbitrary conditions of development. Lingle, 544 U.S. at 548
(Kennedy, J., concurring). We leave resolution of when such a claim might be
viable for another day.
       4
          The fee award also accounted for WLCP’s success on its claim for
retaliation under the First Amendment, discussed next.
                                         5
      This issue turns primarily on whether Ordinance 1439, passed by the West

Linn City Council to vacate Greene Street, was valid under Oregon law. In our

third certified question, we asked the Oregon Supreme Court to resolve this issue:

      Thus, the question we confront is whether Ordinance 1439 was an
      ultra vires act . . . . If the Oregon Supreme Court answers this
      question in the affirmative, the vacation of Greene Street is null and
      void, and we must vacate the district court’s judgment that an interest
      in a portion of Greene Street vested in favor of WLCP, see Or. Rev.
      Stat. § 271.140, and the City’s use of the disputed intersection
      worked a taking. If the Oregon Supreme Court answers this question
      in the negative, the district court’s ruling will be affirmed.

9th Cir. Certif. Order, 534 F.3d at 1105 (emphasis added). The Oregon Supreme

Court ultimately answered the question in the negative, holding that Ordinance

1439 was not an ultra vires act. West Linn, 240 P.3d at 53.

      There is nothing left to decide here. The magistrate judge found the

vacation of Greene Street vested WLCP with ownership in part of the disputed

intersection at Greene and 13th streets. He further found the City had effected a

taking of this property when it recorded an easement, without WLCP’s permission,

allowing public vehicular traffic to continue using the property. These findings of

fact were not clearly erroneous.




                                         6
      We thus affirm the $5,100 damages award for WLCP on claims four and

five. However, for reasons discussed next, we must remand for reapportionment of

the $165,000 fee award.

                                          C

       The magistrate judge also granted relief to WLCP on its First Amendment

retaliation claim (claim six). He concluded that the City, through its employee

Boris Piatski, had unconstitutionally retaliated against WLCP by refusing to

release a $264,000 performance bond posted by WLCP. WLCP received $13,053

in damages, and the magistrate judge ordered the City to release the performance

bond. The $165,000 attorney’s fee award discussed above also accounted for

WLCP’s success on this claim. We reverse.

      To the extent Piatski “retaliated,” he did not retaliate against any

constitutionally protected conduct by WLCP. The First Amendment protects only

conduct that is “inherently expressive.” Rumsfeld v. Forum for Academic and

Institutional Rights, Inc., 547 U.S. 47, 66 (2006). The magistrate judge found

Piatski had retaliated against WLCP’s refusal to dedicate its interest in the disputed

intersection to the City. Even assuming this is true, WLCP’s refusal to convey the

disputed intersection was not “inherently expressive.” See id. It did not convey

any “particularized message.” See Texas v. Johnson, 491 U.S. 397, 404 (1989).


                                          7
      Contrary to WLCP’s arguments, refusing to convey the disputed intersection

did not equate to petitioning the government for redress. Rather, WLCP was

simply asserting what it believed were its property rights as part of its ongoing

contractual dispute with the City.

      Because there was no First Amendment protected conduct here, we reverse

the judgment for WLCP on claim six. We also remand for reapportionment of the

$165,000 fee award, which should account only for WLCP’s success on its fourth

and fifth claims. See Hensley v. Eckerhart, 461 U.S. 424, 433–34 (1983).

                                           II

      The City also appeals the magistrate judge’s denial of its five counterclaims.

In its first counterclaim, the City sought a maintenance bond only if it were ordered

to release WLCP’s performance bond. Because we are reversing the judgment for

WLCP on its sixth claim, to the extent the performance bond remains in force, the

City is not required to release it. In either event, the City’s first counterclaim is

dismissed as moot without prejudice to seeking any necessary relief on this issue

on remand.

      We affirm the magistrate judge’s denial of the second counterclaim. The

magistrate judge implicitly found that the public-improvements guarantee (PIG)




                                            8
did not require WLCP to dedicate its interest in the disputed intersection to the

City. This finding was not clearly erroneous.

      We also affirm the magistrate judge’s denial of the third through fifth

counterclaims. These three counterclaims all presumed the city council’s vacation

of Greene Street was ultra vires, and thus null and void. The Oregon Supreme

Court held to the contrary in its answer to our third certified question.

Accordingly, the third through fifth counterclaims fail.

      Each party shall bear its own costs.

      AFFIRMED in part, REVERSED & REMANDED in part, DISMISSED

in part.




                                           9